Citation Nr: 0923954	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-24 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of both feet.


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had essentially continuous active service from 
January 1951 to September 1973.   He was born in 1931.  

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO).

Service connection is already in effect for defective hearing 
and hemorrhoids, for each of which a noncompensable rating is 
assigned.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the substantive appeal and in a communication of August 
2008, the Veteran indicated that he wished to testify at a 
hearing before the Board in Washington, DC.  In 
communications with the Veteran to clarify his intentions, 
(documentation of which is in the file) with the Veteran on 
June 24, 2009, it was determined that he wished to testify at 
a hearing before a Veterans Law Judge at the VARO on Travel 
Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999)

2.  Schedule the Veteran for a travel 
board hearing at the VARO.  

3.  The case should then be reviewed, and 
returned to the Board for final appellate 
review.  The Veteran need do nothing 
further until so informed.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

